Name: 96/705/EC, ECSC, Euratom: Council Decision of 6 December 1996 amending Decision 93/731/EC on public access to Council documents
 Type: Decision
 Subject Matter: rights and freedoms;  EU institutions and European civil service;  documentation;  executive power and public service
 Date Published: 1996-12-14

 Avis juridique important|31996D070596/705/EC, ECSC, Euratom: Council Decision of 6 December 1996 amending Decision 93/731/EC on public access to Council documents Official Journal L 325 , 14/12/1996 P. 0019 - 0019COUNCIL DECISION of 6 December 1996 amending Decision 93/731/EC on public access to Council documents (96/705/Euratom, ECSC, EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 151 (3) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30 (2) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121 (2) thereof,Having regard to its Rules of Procedure, and in particular Article 22 thereof,Whereas experience has shown that a number of amendments need to be made to Council Decision 93/731/EC of 20 December 1993 on public access to Council documents (1);Whereas provision should be made for some flexibility in the time limits for the General Secretariat's reply to an application for access to a Council document and the Council's reply to a confirmatory application; whereas use of this option should be exceptional;Whereas Article 9 of Decision 93/731/EC is obsolete and should be replaced,HAS DECIDED AS FOLLOWS:Article 1 Decision 93/731/EC is hereby amended as follows:(i) in footnote 1 to Article 2 (1), '170 rue de la Loi` shall be replaced by '175 rue de la Loi`;(ii) the following paragraph shall be added to Article 7:'5. Exceptionally, the Secretary-General, having notified the applicant in advance, may extend by one month the time limits laid down in the first sentence of paragraph 1 and in paragraph 3`;(iii) Article 9 shall be replaced by the following:'Article 9In 1996, and every two years thereafter, the Secretary-General shall submit a report on the implementation of this Decision.`Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 6 December 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 340, 31. 12. 1993, p. 43.